DANAHER, Circuit Judge
(concurring).
We are in complete agreement upon the foregoing opinion. Since we are disposing of the case on the ground mentioned above, we did not reach yet other questions. In what I now add, I speak only for myself.
The record had not disclosed to us why the Administrator and the Comptroller General failed to pay the appellant’s judgment, entered in accordance with the Supreme Court's mandate, in 1942. The trial judge dismissed the action pursuant to the Government’s reliance upon a District of Columbia statute, D.C.Code 1951, § 15-101 which sets up a 12-year limitation. I would rather we were free to say that, in the circumstances, the statute has no application,1 and hence, had there been a claim against the proper parties seeking performance by them of “a purely ministerial duty,” 2 the statute would have been no bar. Could we thus say that the 1942 judgment is “final,” 3 and even if treated as a “claim or demand,” 4 it had been timely filed, the way to a possible remedy would be indicated. That it was so filed in proper time is clear, indeed counsel fees amounting to 10 per cent of the judgment actually had been paid, yet the veteran’s beneficiaries, or his estate, have been denied the benefits of the veteran’s contract with his Government.5
So, considering that the judgment is valid but dormant, appellant would be *865free to seek its remedy6 in a suit on that judgment, no longer open to defenses which might have been raised in the original action, but with relief possibly available in “the exercise of a sound judicial discretion and upon equitable principles * * * as not embraced within statutes of limitation applicable to ordinary actions, but as subject to the equitable doctrine of laches.”7
But as I say, we did not reach such questions.

. 31 U.S.C.A. § 71a.


. Cf. Lynch v. United States, 1934, 292 U.S. 571, 579, 54 S.Ct. 840, 78 L.Ed. 1434.


. As in Hines v. United States, supra note 2; cf. Hammond v. Hull, 1942, 76 U.S.App.D.C. 301, 303, 131 F.2d 23, 25, certiorari denied 1943, 318 U.S. 777, 63 S.Ct. 830, 87 L.Ed. 1145.


. United States ex rel. Arant v. Lane, 1919, 249 U.S. 367, 371, 39 S.Ct. 293, 63 L.Ed. 650; cf. Dollar v. Land, 1950, 87 U.S.App.D.C. 214, 226, 184 F.2d 245, 257, certiorari denied 1950, 340 U.S. 884, 71 S.Ct. 198, 95 L.Ed. 641.